IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 1932-01


MARCUS TURNER, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

TARRANT  COUNTY



 Meyers, J., delivered the opinion of the Court in which Keller, P.J., Price,
Womack, Johnson, Keasler, Hervey, and Holcomb, J.J., joined.  Cochran, J., not
participating.

O P I N I O N


	A jury convicted appellant Marcus Turner of capital murder and sentenced him to
life in prison for his part in a robbery-murder.  Tex. Pen. Code §19.03.  On appeal,
Appellant argued that he received ineffective assistance of counsel during the pretrial plea
bargaining process and the Court of Appeals reversed his conviction.  Turner v. State, 49
S.W.3d 461 (Tex. App. - Fort Worth 2001).  The State petitioned this Court, enumerating
four grounds for review.  We granted review to address two of those grounds:  
1.  "Does the court of appeals' opinion usurp the role of the trial court by insisting that the
trial court was required to believe Appellant (and possibly his defense counsel) on the
historical fact issue of whether the acceptance deadline had been communicated to
Appellant?"  
2.  "Did the court of appeals' opinion relieve Appellant of his obligation to show
prejudice-(a) by trampling the trial court's prerogative to make credibility determinations
based on witness demeanor, and (b) by ignoring Appellant's failure to present evidence that
he would have timely accepted the 35-year plea offer had the July acceptance deadline been
communicated to him?"
	Having examined the record and briefs and considered the arguments in the case, we
have determined that our decision to grant review was improvident.  We therefore dismiss
the State's petition as improvidently granted.

								Meyers, J.

Delivered: October 22, 2003
Publish